t c memo united_states tax_court joe m and patricia m brown petitioners v commissioner of internal revenue respondent docket no filed date robert o kazary for petitioners alan r peregoy for respondent memorandum findings_of_fact and opinion dawson judge this case was assigned to special_trial_judge robert n armen jr pursuant to the provisions of sec_7443a of the internal_revenue_code_of_1986 as amended and rule sec_180 sec_181 and sec_183 the court agrees with and adopts the opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge armen special_trial_judge respondent determined the following deficiencies in petitioners' federal income and excise_taxes for the taxable years and for the taxable_year respondent determined a deficiency in petitioners' income_tax as well as deficiencies in petitioners' excise_taxes under sec_4973 and sec_4980a in the total amount of dollar_figure the deficiency in income_tax includes the 10-percent additional tax imposed by sec_72 on early distributions from qualified_retirement_plans unless otherwise indicated all section references are to the internal_revenue_code in effect for and the taxable years in issue and all rule references are to the tax_court rules_of_practice and procedure sec_4973 imposes a 6-percent excise_tax on excess_contributions to individual_retirement_accounts sec_4980a imposes a 15-percent excise_tax on excess distributions from qualified_retirement_plans both of these taxes are included within ch of the i r c they are therefore subject_to the deficiency procedures set forth in subch b of ch of the i r c see sec_6211 the notice_of_deficiency is not a model of clarity however the deficiencies determined therein for the taxable_year are as follows deficiency in income_tax regular income_tax under sec_1 dollar_figure additional tax under sec_72 big_number dollar_figure deficiencies in excise_taxes under sec_4973 big_number under sec_4980a big_number for the taxable_year respondent determined a deficiency in petitioners' income_tax as well as a deficiency in petitioners' excise_tax under sec_4980a in the total amount of dollar_figure the 10-percent additional tax imposed by sec_72 constitutes the deficiency in income_tax in her amended answer respondent asserted deficiencies in petitioners' income_tax and excise_tax under sec_4980a for the taxable_year in the total amount of dollar_figure an increase in the amount of dollar_figure over the total determined in the notice_of_deficiency total deficiencies in income and excise_taxes big_number again the notice_of_deficiency is not a model of clarity however the deficiencies determined therein for the taxable_year are as follows deficiency in income_tax -- under sec_72 dollar_figure deficiency in excise_tax -- under sec_4980a total deficiencies in income and excise_taxes big_number the increase consists of the following deficiencies income excise_tax statutory notice amended answer increase sec_1 --- dollar_figure dollar_figure sec_72 dollar_figure big_number sec_4980a dollar_figure dollar_figure dollar_figure after concessions by the parties the issues for decision are as follows whether the transfer refund distribution received by petitioner joe m brown in from the maryland state employees' retirement_system qualifies as a partial_distribution eligible for tax-free_rollover treatment under sec_402 whether petitioners must include in their gross_income for the amount distributed from petitioner's individual_retirement_account during that year whether petitioners are liable for the 10-percent additional tax under sec_72 for and and whether petitioner joe m brown is liable for the percent excise_tax under sec_4973 for and the 15-percent excise_tax under 4980a for and generally speaking the resolution of the foregoing issues turns on whether petitioner joe m brown was disabled within the meaning of sec_72 immediately before receiving the for respondent concedes that the 6-percent excise_tax imposed by sec_4973 should be calculated based on an excess_contribution of dollar_figure rather than dollar_figure respondent also concedes that petitioner patricia m brown is not liable for the excise_taxes under sec_4973 and sec_4980a for or the excise_tax under sec_4980a for for petitioners concede they failed to report interest_income from the first national bank of maryland in the amount of dollar_figure and they are only entitled to a deduction for mortgage interest in the amount of dollar_figure rather than in the amount of dollar_figure as claimed on their return for that year see supra note regarding respondent's concessions of the excise_taxes as to petitioner patricia m brown transfer refund distribution from the maryland state employees' retirement_system in findings_of_fact some of the facts have been stipulated and they are so found petitioners resided in oldtown maryland at the time that their petition was filed with the court general background petitioner joe m brown petitioner was born in he was hired by the maryland state highway administration highway administration in and he worked for the highway administration until he retired effective date for most of his career with the highway administration petitioner was employed as an engineering technician as an engineering technician petitioner worked as a project engineer responsible for the construction of highways and bridges petitioner's principal focus at least during the latter stages of his career was the construction of bridges a project engineer is the state's construction engineering representative who is directly in charge of a particular road- building or bridge-building project the state considers a project engineer to be a key_person of the team assigned to such a project the responsibilities of a project engineer include many duties that are supervisory in nature for example a project engineer must supervise the activities and performance of personnel to ensure that delegated tasks are satisfactorily performed additionally a project engineer must ensure that appropriate personnel are on duty at all required times and that they carry out their work assignments a project engineer is also responsible for recordkeeping and report preparation project engineers spend anywhere from to percent of their time working on site in order to perform their duties on site the project engineer must be able to move freely about a construction site such mobility demands considerable walking and climbing eg up and down ladders and hillsides into and out of operating machinery and motor vehicles on top of building supplies and over various obstructions in addition site work requires the project engineer to lift heavy objects and to walk beams particularly when bridge construction is involved petitioner was competent as a project engineer having a good combination of professional skills and practical experience moreover he enjoyed a good reputation as a hard-worker and a can do person he was also dependable and always available to help others not surprisingly petitioner was popular among his colleagues he was equally respected and well-liked by both his superiors and his subordinates petitioner received superior job evaluations on his annual efficiency rating reports for the calendar years and petitioner's transfer refund distribution for most of his employment career petitioner was a member of the maryland state employees' retirement_system the retirement_system however on date petitioner elected to transfer to the maryland state employees' pension system the pension system petitioner's election to transfer from the retirement_system to the pension system was effective date the retirement_system is a qualified defined_benefit_plan under sec_401 that requires mandatory nondeductible employee contributions the pension system is also a qualified defined_benefit_plan under sec_401 but generally does not require mandatory nondeductible employee contributions the state of maryland contributes to both the retirement_system and the pension system on behalf of the members of those systems the trusts maintained as part of the retirement_system and the pension system are both exempt from taxation under sec_501 for a discussion of the retirement_system and the pension system see generally hylton v commissioner tcmemo_1995_27 hoppe v commissioner tcmemo_1994_635 hamilton v commissioner tcmemo_1994_633 594_fsupp_1353 d md 908_fsupp_292 d md as previously indicated petitioner elected to transfer from the retirement_system to the pension system on date on the application to transfer petitioner specifically opted to receive in a lump sum the distribution to which he was entitled upon transferring from the retirement_system to the pension system as a result of the election to transfer petitioner received a distribution the transfer refund from the retirement_system in the amount of dollar_figure petitioner received the transfer refund in the form of a check dated date from maryland state retirement systems petitioner's transfer refund consisted of dollar_figure in previously taxed contributions made by petitioner during his employment tenure with the state dollar_figure of employer pick-up contributions and dollar_figure of earnings in the form of interest the earnings and pick-up contributions which total dollar_figure constitute the taxable_portion of the transfer refund at the time that petitioner transferred from the retirement_system to the pension system and received the transfer refund he had attained the age of if petitioner had not transferred to the pension system but had remained a member of the retirement_system he would have been entitled to retire and receive a see sec_414 normal service retirement benefit including a regular monthly annuity under the retirement_system he would not have been entitled to receive a transfer refund however because a transfer refund is payable only as a consequence of transferring from the retirement_system to the pension system also as a consequence of transferring from the retirement_system to the pension system petitioner became a member of the pension system as a member of the pension system petitioner became entitled when he chose to retire to receive a retirement benefit based upon his salary and his creditable years_of_service specifically including those years of creditable service recognized under the retirement systemdollar_figure however because petitioner received the transfer refund on account of transferring from the retirement_system to the pension system the monthly annuity that petitioner would receive when he chose to retire from the pension system was less than the monthly annuity that he would have received if he had not transferred to the pension system but had retired under the retirement_system rollover of petitioner's transfer refund in late october or early date immediately after receiving the transfer refund petitioner rolled over dollar_figure petitioner became a member of the retirement_system when he was hired by the highway administration in he remained a member of the retirement_system for most of his employment career thereof into an ira with first national bank of maryland first national petitioner's ira distribution sometime after petitioner had effected the dollar_figure rollover of his transfer refund petitioner's former supervisor informed petitioner that the transfer refund might not qualify for tax- free rollover treatment accordingly on or about date petitioner withdrew dollar_figure from his ira with first national at the time that petitioner received this distribution he had not quite attained the age of petitioner's health and his employment petitioner has had a history of health problems when he was about year old petitioner contracted polio and suffered severe atrophy of his right leg as a consequence petitioner has suffered severe degenerative joint disease of the spine and left knee the strain on petitioner's body and in particular the strain on petitioner's right leg and spine has been exacerbated by petitioner's obesity his weight has exceeded pounds for substantial periods of his life in date his weight exceeded pounds petitioner developed severe lower back problems which caused considerable pain because of the polio-induced atrophy of his right leg in petitioner was forced to undergo back surgery and vertebrae in his spine were fused in order to manage his pain for some time thereafter petitioner was temporarily paralyzed petitioner also developed osteoarthritis primarily in the lower back related to the fusion of vertebrae and in his knees by mid-1987 moderate degenerative changes were apparent in petitioner's mid- and lower thoracic spine by the degenerative changes were apparent throughout petitioner's spine in date maryland state retirement systems granted petitioner a disability retirement allowance however after a discussion with his wife petitioner decided not to accept any freeloads petitioner struggled to rehabilitate himself and he eventually returned to work as a project engineer with the highway administration in early petitioner's left knee went out completely sometime thereafter but before doctors replaced petitioner's left knee however within months the replacement knee broke completely out of the bone petitioner had difficulty walking after the replacement knee broke accordingly on date doctors replaced petitioner's left knee for the second time petitioner needed to use crutches for months following his second knee operation petitioner has also had a clinically significant history of hypertension this condition has occasioned the postponement of scheduled surgery on two occasions at various times and for extended periods petitioner has experienced pain severe enough to warrant prescription-strength analgesics such analgesics have not always been effective to manage petitioner's pain petitioner's medical_condition justified the issuance of handicapped tags and permit by the maryland department of motor vehicles however by no later than date petitioner's ability even to drive a motor_vehicle was very limited notwithstanding petitioner's physical impairment as of date petitioner retained his position as project engineer and remained on the job until date at which time he went on leave never to return to work during this period petitioner struggled to perform his job although he could no longer climb or walk beams he attempted to control his job by telephone from home and he attempted to work on site by driving along or by being driven along in a vehicle during petitioner earned hours of sick leave but did not use any amount thereof during petitioner also earned hours of sick leave but did not use any amount thereof however it was not unusual for petitioner to use annual leave vacation days in lieu of sick leave thus for example petitioner used annual leave for his knee replacement surgery on date and for the two-week period thereafter while he convalesced petitioner used all of his hours of annual leave in in he used hours of annual leave mostly in the final two months of the year events leading to petitioner's retirement on date petitioner went on leave and never returned to work petitioner exhausted his accumulated annual and sick leave before his retirement petitioner chose to exhaust his leave before retiring because it was both permitted and financially advantageous to do so on date petitioner authorized his physician to submit a medical statement of disability to the medical board_of the state of maryland the medical board petitioner also submitted a handwritten statement at that time which statement concluded as follows as when the state of maryland gave a handi-cap boy a wonderful job in in i said i was not ready to give up but in i don't think i have no other choice on date the medical board recommended that petitioner be approved for ordinary disability retirement the medical board's report stated as follows it is the recommendation of the medical board that petitioner be approved ordinary disability due to osteoarthritis of the spine hypertensive cardiovascular disease old polio with atrophy of the right leg and obesity petitioner's retirement even though petitioner was approved for an ordinary disability retirement he ultimately decided to apply for a normal service retirement in view of the fact that petitioner had worked for the highway administration for over years and had previously received a transfer refund retirement on a normal basis rather than on a disability basis was more advantageous accordingly on date petitioner applied to the pension system for a normal service retirement effective date petitioner's application_for retirement was approved and petitioner retired from the highway administration on date as a result of his retirement petitioner is receiving a normal service retirement benefit from the pension system based upon his salary and his creditable years_of_service specifically including those years of creditable service recognized under the retirement_system however as previously indicated because petitioner received the transfer refund on account of transferring from the retirement_system to the pension system petitioner's monthly annuity is less than the monthly annuity that he would have received if he had not transferred to the pension system but had retired under the retirement_system on date the social_security administration ssa notified petitioner that he was entitled to disability benefits because of ssa's determination that petitioner had become disabled on date petitioners' income_tax return on their income_tax return for petitioners disclosed the receipt of the taxable_portion of the transfer refund ie dollar_figure of this amount petitioners reported that dollar_figure was taxable and that the balance or dollar_figure had been rolled over tax-free into an ira petitioners attached form_5329 return for additional taxes attributable to qualified_retirement_plans including iras annuities and modified endowment contracts to their return in part ii of this form petitioners reported liability in the amount of dollar_figure for the additional tax under sec_72 ie percent of dollar_figure the amount of the transfer refund that petitioners had included in gross_income respondent's deficiency determination for in the notice_of_deficiency for respondent determined that petitioner's transfer refund was not eligible for tax-free_rollover treatment under sec_402 respondent also determined that by virtue of sec_402 and sec_72 the taxable_portion of the transfer refund ie dollar_figure was includable in petitioners' gross_income for accordingly because petitioners had previously reported that dollar_figure of such amount was taxable and had attempted to roll over only the balance ie dollar_figure respondent increased petitioners' taxable_income by dollar_figure as corollaries to this determination respondent also determined that petitioners are liable for the additional tax under sec_72 for a premature_distribution from the retirement_system the excise_tax under sec_4980a for an excess_distribution from the retirement_system and the excise_tax under sec_4973 for an excess_contribution to petitioner's ira with first nationaldollar_figure petitioners' income_tax return on their income_tax return for petitioners reported taxable interest in the total amount of dollar_figure of this amount dollar_figure represented a distribution from petitioner's ira with first national which petitioners characterized as an early withdrawal the balance represented interest_income from unrelated bank accounts the notice_of_deficiency which was issued by respondent's appeals_office in baltimore maryland states as follows your gross_income has been increased to include the amount of dollar_figure you received as payment from your qualified_retirement_plan because you received the payment before you reached aged sic or became disabled accordingly taxable_income is increased dollar_figure respondent repeatedly cross-referenced the foregoing paragraph by way of explanation for most of the other adjustments made in the notice_of_deficiency see supra note regarding respondent's concession of the excise_taxes as to petitioner patricia m brown respondent's deficiency determination for in the notice_of_deficiency for respondent determined that petitioners are liable for the additional tax under sec_72 for a premature_distribution from petitioner's ira with first national and the excise_tax under sec_4980a for an excess_distribution from such iradollar_figure respondent's claim for an increased deficiency for in her amended answer respondent asserted deficiencies in petitioners' income_tax and excise_tax under sec_4980a for the taxable_year in the total amount of dollar_figure an increase of dollar_figure over the total determined in the notice of deficiencydollar_figure the increase is principally attributable to the fact that petitioner withdrew dollar_figure from his ira with first national in but only reported dollar_figure thereof on his income_tax return correlative adjustments were asserted regarding the additional tax under sec_72 and the excise_tax under sec_4980adollar_figure see supra note regarding respondent's concession of the excise_tax as to petitioner patricia m brown see supra note for a breakdown of the increase by the type of tax involved other adjustments asserted by respondent that served to increase petitioners' income_tax include the understatement of interest_income in the amount of dollar_figure the overstatement of a deduction for mortgage interest in the amount of dollar_figure and the understatement of additional income from maryland state petitioner's physical condition at trial petitioner's physical condition at the time of trial was essentially the same as petitioner's physical condition immediately before receiving the transfer refund in date at trial petitioner was unable to stand with reasonable effort and was unable to assume the witness stand without risk of safety to himself the evidence of significant physical pain was apparent from petitioner's demeanor ultimate finding of fact petitioner was disabled within the meaning of sec_72 immediately before receiving the transfer refund in date i rollover issue opinion we must first decide whether the transfer refund received by petitioner in from the retirement_system qualifies for tax- free rollover treatment under sec_402 the resolution retirement systems in the amount of dollar_figure petitioners have conceded the first two adjustments see supra note however respondent did not offer any evidence at trial regarding the third adjustment and therefore did not carry her burden_of_proof in respect of that adjustment or the correlative adjustments under sec_72 sec_4980a accordingly petitioners are not liable for any increase in tax whether under sec_1 t or 4980a attributable to the dollar_figure adjustment related to additional income from maryland state retirement systems of this issue turns on whether the transfer refund constitutes a partial_distribution as defined by sec_402dollar_figure a partial_distribution is defined as any distribution to an employee of all or any portion of the balance_to_the_credit of such employee in a qualified_trust except that such term shall not include any distribution which is a qualified_total_distribution sec_402 further a partial_distribution must be payable as provided in clause i iii or iv of subsection e a without regard to the second sentence thereof sec_402dollar_figure as relevant herein sec_402 provides that a distribution must be made either i on account of the the transfer refund would also qualify for tax-free_rollover treatment if it were a qualified_total_distribution as defined by sec_402 in this case petitioners do not contend that the transfer refund was a qualified_total_distribution in any event the transfer refund was not a qualified_total_distribution see wittstadt v commissioner tcmemo_1995_492 humberson v commissioner tcmemo_1995_470 pumphrey v commissioner t c memo dorsey v commissioner tcmemo_1995_97 affd without published opinion 91_f3d_129 4th cir hylton v commissioner tcmemo_1995_27 in order to qualify as a partial_distribution sec_402 also requires that the distribution is of an amount equal to at least percent of the balance_to_the_credit of the employee in a qualified_trust this additional requirement was not raised in the notice_of_deficiency as a reason for the adjustment to petitioners' income for see supra note nor was it raised by respondent in either her trial memorandum or at trial in her counsel's opening statement employee's death iii on account of the employee's separation from the service or iv after the employee has become disabled within the meaning of sec_72 petitioners do not contend that the transfer refund was received either on account of petitioner's death or on account of petitioner's separation from servicedollar_figure rather petitioners contend that the transfer refund was received after petitioner had become disabled within the meaning of sec_72 under sec_402 respondent contends to the contrarydollar_figure our analysis necessarily begins with sec_72 that section is explicit as to the meaning of the term disabled under sec_72 an individual is considered disabled if he is unable to engage in any substantial_gainful_activity by reason of any medically determinable physical or mental impairment which can be expected to result in death or to be of a in other cases we have held that a transfer refund is not received on account of a taxpayer's separation from the service but rather on account of a taxpayer's election to transfer from the retirement_system to the pension system e g dorsey v commissioner supra hylton v commissioner tcmemo_1995_27 but see 86_f3d_378 4th cir revg and remanding tcmemo_1995_148 as previously noted respondent has limited her contention regarding whether the transfer refund constitutes a partial_distribution to the issue of petitioner's disability see supra note accordingly we consider such issue to be dispositive of whether the transfer refund constitutes a partial_distribution long-continued and indefinite duration see 106_tc_337 the regulations provide that the determination is to be made on the basis of all the facts see sec_1_72-17a income_tax regs the regulations also set forth general considerations upon which a determination of disability is to be made see sec_1_72-17a income_tax regs in determining whether an individual's infirmity makes the individual unable to engage in any substantial_gainful_activity primary consideration is to be given to the nature and severity of the impairment sec_1_72-17a income_tax regs however the regulations emphasize that the substantial_gainful_activity to which sec_72 refers is the activity or a comparable activity in which the individual customarily engaged prior to the impairment sec_1_72-17a income_tax regs therefore the impairment must be evaluated in terms of whether it does in fact prevent the individual from engaging in his customary or any comparable substantial_gainful_activity id more specifically the regulations provide that an individual will not be deemed disabled if with reasonable effort and safety to himself the impairment can be diminished to the extent that the individual will not be prevented by the impairment from engaging in his customary or any comparable substantial_gainful_activity sec_1_72-17a income_tax regs although we think that the issue is very close we hold that petitioners have carried their burden_of_proof in advocating her position respondent relies heavily on the fact that petitioner did not use any sick leave in either or however it was not unusual for petitioner to use annual leave in lieu of sick leave as evidenced by the fact that petitioner used annual leave for his knee replacement surgery in date and for the convalescent period thereafter we also note that petitioner used all of his annual leave in as well as a substantial portion thereof in mostly in the final months of that year respondent also relies heavily on the fact that petitioner remained on the job until date at which time he went on leave never to return to work in a related vein respondent points to the superior job evaluations that petitioner received for and we observe however that petitioner did not receive his transfer refund until late date almost months into the rating period for accordingly a superior job evaluation for is not incompatible with the fact of disability immediately before the receipt of the transfer refund petitioner's job evaluation for is another matter and we can appreciate why respondent focuses on it however we are reminded that petitioner's position as a project engineer required that he be substantially mobile and physically fit in order to perform his duties further the record clearly demonstrates that as of date petitioner was unable to climb ladders or otherwise lift heavy objects or walk beams in short based on the particular facts and circumstances of this case we find the content of the job evaluation report for to be contrary to the weight of the evidence moreover the record demonstrates that when petitioner's disability became such that petitioner could no longer perform his job but he was mentally not ready to give up his subordinates and superiors accommodated him however they could as reflected in our findings_of_fact petitioner's physical condition at the time of trial was essentially the same as it was immediately before receiving the transfer refund in date in our judgment and based on our observations over the course of an afternoon petitioner was disabled at the time of trial thus suffice it to say that petitioner was neither mobile nor fit immediately before receiving the transfer refund in date his physical impairment which was of a long-continued and indefinite duration precluded him from engaging in his customary or any comparable substantial_gainful_activity in view of the foregoing we hold that petitioner was disabled within the meaning of sec_72 immediately before receiving the transfer refund accordingly the transfer refund qualifies as a partial_distribution and is eligible for tax-free_rollover treatment under sec_402 petitioners are therefore not required to include in their gross_income for the dollar_figure that was not previously included therein ii the ira distribution issue on or about date petitioner withdrew dollar_figure from his ira with first national petitioners reported dollar_figure of this distribution in their gross_income for respondent contends that for petitioners failed to include in their gross_income dollar_figure of petitioner's ira distribution from first national we do not understand petitioners to argue that the amount of the ira distribution in excess of dollar_figure ie dollar_figure is not includable in their gross_income for in any event based on the record as a whole we are satisfied that the dollar_figure represents taxable earnings from petitioner's ira and that such amount is properly includable in petitioners' gross_income for sec_408 in view of our conclusion supra that petitioner's transfer refund qualifies for tax-free_rollover treatment in under sec_402 we understand petitioners to abandon what must be viewed as their alternative contentions concerning the alleged excludibility of dollar_figure of petitioner's ira distribution from gross_income for in any event such amount is properly includable in petitioners' gross_income for that year sec_408 iii sec_72 additional tax issue we turn next to respondent's determination that petitioners are liable for the additional tax under sec_72 for and sec_72 provides for a 10-percent additional tax on early distributions from qualified_retirement_plans paragraph which imposes the tax provides in relevant part as follows imposition of additional tax --if any taxpayer receives any amount from a qualified_retirement_plan as defined in sec_4974 the taxpayer's tax under this chapter for the taxable_year in which such amount is received shall be increased by an amount equal to percent of the portion of such amount which is includible in gross_income pursuant to sec_4974 the term qualified_retirement_plan includes plans described in sec_401 and individual_retirement_accounts described in sec_408 the retirement_system from which petitioner received his transfer refund in is a qualified_plan under sec_401 additionally the account from which petitioner received his distribution in was a valid ira under sec_408 accordingly absent an applicable exception the additional tax under sec_72 applies to the distributions received by petitioners in both and by virtue of paragraph a iii of sec_72 the percent additional tax does not apply inter alia to distributions attributable to the taxpayer's being disabled within the meaning of sec_72 we have already decided that petitioner was disabled within the meaning of sec_72 when he received the transfer refund accordingly petitioners are not liable for the additional tax imposed by sec_72 for either of the taxable years in issue iv excise_tax issues we turn next to respondent's excise_tax determinations we begin with sec_4973 sec_4973 sec_4973 imposes a 6-percent excise_tax on excess_contributions to an ira as relevant herein an excess_contribution is the amount in excess of the amount allowable as a deduction under sec_219 computed without regard to sec_219 exclusive of amounts properly rolled over tax free sec_4973 in view of our conclusion supra that petitioner's transfer refund qualifies for tax-free_rollover treatment in under sec_402 petitioner is not liable for the excise_tax under sec_4973 sec_4980a finally we turn to sec_4980a sec_4980a imposes a 15-percent excise_tax on excess distributions from qualified_retirement_plans as relevant herein an excess_distribution is defined as the aggregate amount of the retirement distributions with respect to any individual during any calendar_year to the extent that such amount exceeds dollar_figure sec_4980a however pursuant to sec_4980a a retirement distribution is not an excess_distribution if the retirement distribution is not included in gross_income by reason of a rollover_contribution in view of our conclusion supra that petitioner's transfer refund qualifies for tax-free_rollover treatment in under sec_402 petitioner is not liable for the excise_tax imposed by sec_4980a for for petitioner withdrew an amount in excess of dollar_figure from his ira with first national accordingly petitioner is liable for the excise_tax imposed by sec_4980a for dollar_figure v conclusion in order to give effect to our disposition of the disputed issues as well as the parties' concessions decision will be entered under rule see supra note and accompanying text further we note that petitioner is not entitled to the offset provided by sec_4980a in view of our conclusion supra that petitioners are not liable for the 10-percent additional tax under sec_72 see supra note
